Name: Commission Implementing Decision (EU) 2017/926 of 29 May 2017 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for financial year 2016 (notified under document C(2017) 3583)
 Type: Decision_IMPL
 Subject Matter: EU finance;  accounting;  agricultural policy;  budget
 Date Published: 2017-05-31

 31.5.2017 EN Official Journal of the European Union L 140/15 COMMISSION IMPLEMENTING DECISION (EU) 2017/926 of 29 May 2017 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for financial year 2016 (notified under document C(2017) 3583) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 51 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Pursuant to Article 51 of Regulation (EU) No 1306/2013, the Commission, on the basis of the annual accounts submitted by the Member States, accompanied by the information required for the clearance of accounts and an audit opinion regarding the completeness, accuracy and veracity of the accounts and the reports established by the certification bodies, has to clear the accounts of the paying agencies referred to in Article 7 of that Regulation. (2) In accordance with Article 39 of Regulation (EU) No 1306/2013 the agricultural financial year begins on 16 October of year N-1 and ends on 15 October of year N. When clearing the accounts for financial year 2016, for the purpose of aligning the reference period for European Agricultural Fund for Rural Development (EAFRD) expenditure with that of the European Agricultural Guarantee Fund (EAGF), account should be taken of expenditure incurred by the Member States between 16 October 2015 and 15 October 2016, as provided for in Article 11(1) of Commission Implementing Regulation (EU) No 908/2014 (2). (3) The second subparagraph of Article 33(2) of Implementing Regulation (EU) No 908/2014 provides that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 33(1) of that Regulation, are to be established by deducting the intermediate payments for the financial year concerned from the expenditure recognised for that year in accordance with Article 33(1). The Commission is to deduct that amount from or add it to the next intermediate payment. (4) The Commission has checked the information submitted by the Member States and has communicated the results of its checks to the Member States before 30 April 2017, along with the necessary amendments. (5) For certain paying agencies, the annual accounts and the accompanying documents permit the Commission to take a decision on the completeness, accuracy and veracity of the annual accounts submitted. (6) The information submitted by certain other paying agencies requires additional inquiries and their accounts cannot therefore be cleared in this Decision. (7) In accordance with Article 83 of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3) the deadline for interim payments, as the one laid down in Article 36(5) of Regulation (EU) No 1306/2013, may be interrupted for a maximum period of six months in order to carry out additional verifications following information received that these payments are linked to an irregularity having serious financial consequences. In adopting this Decision, the Commission should take into account the amounts interrupted in order to avoid making any inappropriate or untimely payments. (8) Article 54(4) of Regulation (EU) No 1306/2013 requires Member States to attach to the annual accounts that they have to submit to the Commission, pursuant to Article 29 of Implementing Regulation (EU) No 908/2014, a certified table reflecting the amounts to be borne by them under Article 54(2) of Regulation (EU) No 1306/2013. Rules on the application of the Member States' obligation to report the amounts to be recovered are laid down in Implementing Regulation (EU) No 908/2014. Annex II to Implementing Regulation (EU) No 908/2014 sets out the model of the table that Member States have to use to provide information about amounts to be recovered. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. (9) Pursuant to Article 54(3) of Regulation (EU) No 1306/2013, on duly justified grounds, Member States may decide not to pursue recovery. Such a decision may be taken only if the costs already and likely to be incurred total more than the amount to be recovered, or if the recovery proves impossible owing to the insolvency recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If the decision has been taken within four years from the date of recovery request, or within eight years where the recovery is taken before the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Union budget. The amounts for which a particular Member State decided not to pursue recovery and the grounds for its decision are shown in the summary report referred to in Article 54(4) in conjunction with point (c)(iv) of Article 102(1) of Regulation (EU) No 1306/2013. Therefore, such amounts should not be charged to the Member States concerned and are consequently to be borne by the Union budget. (10) Article 36(3)(b) of Regulation (EU) No 1306/2013 provides that intermediate payments are to be made without overrun of the total financial programmed EAFRD contribution. Pursuant to Article 23(2) of Implementing Regulation (EU) No 908/2014, where the combined total of declarations of expenditure exceeds the total programmed contribution for a rural development programme, the amount to be paid shall be capped at the programmed amount, without prejudice to the ceiling provided for in Article 34(2) of Regulation (EU) No 1306/2013. The capped amount will be subject to a later reimbursement by the Commission following the adoption of the amended financial plan or at the closure of the programming period. (11) In accordance with Article 51 of Regulation (EU) No 1306/2013, this Decision is without prejudice to the decisions the Commission may take subsequently to exclude from Union financing expenditure not effected in accordance with Union rules, HAS ADOPTED THIS DECISION: Article 1 With the exception of the paying agencies referred to in Article 2, the accounts of the Member States' paying agencies concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of financial year 2016 and relating to the 2014-2020 programming period, are hereby cleared. The amounts recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, are set out in Annex I. Article 2 For financial year 2016, the accounts of the Member States' paying agencies in respect of expenditure for Rural Development programmes financed by the EAFRD relating to the 2014-2020 programming period, as set out in Annex II, are not covered by this Decision and shall be the subject of a future clearance of accounts Decision. Article 3 The amounts to be charged to the Member States, as a result of the application of Article 54(2) of Regulation (EU) No 1306/2013, are set out in Annex III to this Decision. Article 4 This Decision is without prejudice to future conformity clearance decisions that the Commission may take pursuant to Article 52 of Regulation (EU) No 1306/2013 to exclude from Union financing expenditure not effected in accordance with Union rules. Article 5 This Decision is addressed to the Member States. Done at Brussels, 29 May 2017. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME FOR FINANCIAL YEAR 2016 Amount to be recovered from or paid to the Member State per programme Approved programmes with declared expenditure for EAFRD 2014-2020 (in EUR) MS CCI Expenditure 2016 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2016 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State i ii iii = i + ii iv v = iii  iv vi vii = v  vi AT 2014AT06RDNP001 394 613 682,01 0,00 394 613 682,01 0,00 394 613 682,01 394 627 586,29  13 904,28 BE 2014BE06RDRP001 11 217 225,24 0,00 11 217 225,24 0,00 11 217 225,24 11 217 202,47 22,77 BE 2014BE06RDRP002 23 512 531,26 0,00 23 512 531,26 0,00 23 512 531,26 23 421 235,11 91 296,15 CY 2014CY06RDNP001 7 177 698,67 0,00 7 177 698,67 0,00 7 177 698,67 7 177 698,67 0,00 CZ 2014CZ06RDNP001 203 695 541,97 0,00 203 695 541,97 0,00 203 695 541,97 203 749 714,20  54 172,23 DE 2014DE06RDRN001 729 267,40 0,00 729 267,40 0,00 729 267,40 729 267,40 0,00 DE 2014DE06RDRP003 62 322 120,75 0,00 62 322 120,75 0,00 62 322 120,75 62 322 145,57  24,82 DE 2014DE06RDRP004 172 856 431,53 0,00 172 856 431,53 0,00 172 856 431,53 172 856 431,53 0,00 DE 2014DE06RDRP007 57 190 495,80 0,00 57 190 495,80 0,00 57 190 495,80 57 190 535,13  39,33 DE 2014DE06RDRP010 24 377 087,84 0,00 24 377 087,84 0,00 24 377 087,84 24 377 092,28  4,44 DE 2014DE06RDRP011 32 907 654,46 0,00 32 907 654,46 0,00 32 907 654,46 32 907 654,46 0,00 DE 2014DE06RDRP012 76 820 996,40 0,00 76 820 996,40 0,00 76 820 996,40 76 820 996,40 0,00 DE 2014DE06RDRP015 25 364 258,93 0,00 25 364 258,93 0,00 25 364 258,93 25 364 402,89  143,96 DE 2014DE06RDRP017 15 188 966,33 0,00 15 188 966,33 0,00 15 188 966,33 15 188 966,33 0,00 DE 2014DE06RDRP018 1 122 058,90 0,00 1 122 058,90 0,00 1 122 058,90 1 122 059,13  0,23 DE 2014DE06RDRP019 46 901 778,47 0,00 46 901 778,47 0,00 46 901 778,47 46 901 778,47 0,00 DE 2014DE06RDRP020 22 191 251,75 0,00 22 191 251,75 0,00 22 191 251,75 22 191 251,75 0,00 DE 2014DE06RDRP021 33 053 627,56 0,00 33 053 627,56 0,00 33 053 627,56 33 053 642,15  14,59 DE 2014DE06RDRP023 59 151 936,46 0,00 59 151 936,46 0,00 59 151 936,46 59 152 385,47  449,01 EE 2014EE06RDNP001 83 763 325,16 0,00 83 763 325,16 0,00 83 763 325,16 83 762 942,48 382,68 ES 2014ES06RDNP001 1 679 171,19 0,00 1 679 171,19 0,00 1 679 171,19 1 679 171,17 0,02 ES 2014ES06RDRP001 5 496 839,18 0,00 5 496 839,18 0,00 5 496 839,18 5 496 838,24 0,94 ES 2014ES06RDRP002 37 077 404,25 0,00 37 077 404,25 0,00 37 077 404,25 37 092 637,71  15 233,46 ES 2014ES06RDRP003 20 156 350,32 0,00 20 156 350,32 0,00 20 156 350,32 20 156 569,08  218,76 ES 2014ES06RDRP006 11 977 164,85 0,00 11 977 164,85 0,00 11 977 164,85 11 977 164,67 0,18 ES 2014ES06RDRP007 63 042 503,15 0,00 63 042 503,15 0,00 63 042 503,15 63 042 487,49 15,66 ES 2014ES06RDRP008 104 694 374,06 0,00 104 694 374,06 0,00 104 694 374,06 104 694 339,59 34,47 ES 2014ES06RDRP009 18 159 285,51 0,00 18 159 285,51 0,00 18 159 285,51 18 159 284,73 0,78 ES 2014ES06RDRP010 69 712 131,94 0,00 69 712 131,94 0,00 69 712 131,94 69 712 103,73 28,21 ES 2014ES06RDRP011 8 968 366,63 0,00 8 968 366,63 0,00 8 968 366,63 8 968 361,16 5,47 ES 2014ES06RDRP013 600 105,24 0,00 600 105,24 0,00 600 105,24 600 105,24 0,00 ES 2014ES06RDRP014 10 158 590,26 0,00 10 158 590,26 0,00 10 158 590,26 10 158 590,34  0,08 ES 2014ES06RDRP015 1 396 864,03 0,00 1 396 864,03 0,00 1 396 864,03 1 396 863,96 0,07 ES 2014ES06RDRP016 10 831 079,13 0,00 10 831 079,13 0,00 10 831 079,13 10 831 075,79 3,34 ES 2014ES06RDRP017 572 742,76 0,00 572 742,76 0,00 572 742,76 572 742,78  0,02 FI 2014FI06RDRP001 276 722 315,79 0,00 276 722 315,79 0,00 276 722 315,79 276 723 200,40  884,61 FI 2014FI06RDRP002 2 429 758,60 0,00 2 429 758,60 0,00 2 429 758,60 2 429 700,33 58,27 FR 2014FR06RDRP001 2 988 759,40 0,00 2 988 759,40 0,00 2 988 759,40 2 957 165,41 31 593,99 FR 2014FR06RDRP002 4 496 477,92 0,00 4 496 477,92 0,00 4 496 477,92 3 149 987,00 1 346 490,92 FR 2014FR06RDRP003 160 522,50 0,00 160 522,50 0,00 160 522,50 160 522,50 0,00 FR 2014FR06RDRP004 1 961 758,50 0,00 1 961 758,50 0,00 1 961 758,50 1 961 758,50 0,00 FR 2014FR06RDRP006 742 077,63 0,00 742 077,63 0,00 742 077,63 742 077,63 0,00 FR 2014FR06RDRP011 748 211,60 0,00 748 211,60 0,00 748 211,60 748 211,60 0,00 FR 2014FR06RDRP021 3 257 086,65 0,00 3 257 086,65 0,00 3 257 086,65 3 257 086,64 0,01 FR 2014FR06RDRP022 5 007 595,09 0,00 5 007 595,09 0,00 5 007 595,09 5 007 595,10  0,01 FR 2014FR06RDRP023 2 965 676,21 0,00 2 965 676,21 0,00 2 965 676,21 2 965 676,21 0,00 FR 2014FR06RDRP024 3 141 568,37 0,00 3 141 568,37 0,00 3 141 568,37 3 141 568,35 0,02 FR 2014FR06RDRP025 4 704 210,63 0,00 4 704 210,63 0,00 4 704 210,63 4 704 210,62 0,01 FR 2014FR06RDRP026 6 069 326,25 0,00 6 069 326,25 0,00 6 069 326,25 6 069 326,24 0,01 FR 2014FR06RDRP031 1 959 740,54 0,00 1 959 740,54 0,00 1 959 740,54 1 959 740,52 0,02 FR 2014FR06RDRP041 16 176 639,00 0,00 16 176 639,00 0,00 16 176 639,00 16 176 639,00 0,00 FR 2014FR06RDRP042 1 782 803,98 0,00 1 782 803,98 0,00 1 782 803,98 1 782 804,00  0,02 FR 2014FR06RDRP043 4 152 955,01 0,00 4 152 955,01 0,00 4 152 955,01 4 152 955,00 0,01 FR 2014FR06RDRP052 10 028 763,06 0,00 10 028 763,06 0,00 10 028 763,06 10 028 763,06 0,00 FR 2014FR06RDRP053 10 108 941,19 0,00 10 108 941,19 0,00 10 108 941,19 10 108 941,17 0,02 FR 2014FR06RDRP054 3 949 152,67 0,00 3 949 152,67 0,00 3 949 152,67 3 949 152,67 0,00 FR 2014FR06RDRP072 16 954 868,48 0,00 16 954 868,48 0,00 16 954 868,48 16 809 433,20 145 435,28 FR 2014FR06RDRP073 11 637 963,98 0,00 11 637 963,98 0,00 11 637 963,98 11 637 964,00  0,02 FR 2014FR06RDRP074 59 381 844,55 0,00 59 381 844,55 0,00 59 381 844,55 59 381 844,54 0,01 FR 2014FR06RDRP082 11 369 813,19 0,00 11 369 813,19 0,00 11 369 813,19 11 515 248,44  145 435,25 FR 2014FR06RDRP083 10 010 501,31 0,00 10 010 501,31 0,00 10 010 501,31 10 010 501,32  0,01 FR 2014FR06RDRP091 8 143 765,76 0,00 8 143 765,76 0,00 8 143 765,76 8 143 765,75 0,01 FR 2014FR06RDRP093 7 126 189,16 0,00 7 126 189,16 0,00 7 126 189,16 7 126 189,13 0,03 GR 2014GR06RDNP001 230 990 348,26 0,00 230 990 348,26 0,00 230 990 348,26 227 838 948,92 3 151 399,34 HR 2014HR06RDNP001 130 642 964,35 0,00 130 642 964,35 0,00 130 642 964,35 130 639 186,68 3 777,67 IE 2014IE06RDNP001 203 978 965,76 0,00 203 978 965,76 0,00 203 978 965,76 203 874 746,85 104 218,91 IT 2014IT06RDRP002 23 598 305,44 0,00 23 598 305,44 0,00 23 598 305,44 23 598 305,61  0,17 IT 2014IT06RDRP003 18 415 132,14 0,00 18 415 132,14 0,00 18 415 132,14 18 415 131,30 0,84 IT 2014IT06RDRP007 15 958 139,98 0,00 15 958 139,98 0,00 15 958 139,98 15 958 139,98 0,00 IT 2014IT06RDRP009 5 113 543,78 0,00 5 113 543,78 0,00 5 113 543,78 5 113 544,07  0,29 IT 2014IT06RDRP010 15 473 747,31 0,00 15 473 747,31 0,00 15 473 747,31 15 473 744,14 3,17 IT 2014IT06RDRP011 6 334 019,37 0,00 6 334 019,37 0,00 6 334 019,37 6 334 019,37 0,00 IT 2014IT06RDRP014 44 056 725,37 0,00 44 056 725,37 0,00 44 056 725,37 44 056 724,92 0,45 LT 2014LT06RDNP001 172 813 966,78 0,00 172 813 966,78 0,00 172 813 966,78 172 814 543,54  576,76 LU 2014LU06RDNP001 6 945 887,80 0,00 6 945 887,80 0,00 6 945 887,80 6 894 391,90 51 495,90 LV 2014LV06RDNP001 106 305 810,49 0,00 106 305 810,49 0,00 106 305 810,49 106 305 810,49 0,00 NL 2014NL06RDNP001 33 528 096,93 0,00 33 528 096,93 0,00 33 528 096,93 33 522 811,53 5 285,40 PL 2014PL06RDNP001 454 725 264,81 0,00 454 725 264,81 0,00 454 725 264,81 454 725 811,72  546,91 PT 2014PT06RDRP001 33 792 756,65 0,00 33 792 756,65 0,00 33 792 756,65 33 792 752,98 3,67 PT 2014PT06RDRP002 459 290 424,10 0,00 459 290 424,10 0,00 459 290 424,10 459 412 567,54  122 143,44 PT 2014PT06RDRP003 8 011 226,05 0,00 8 011 226,05 0,00 8 011 226,05 8 035 597,87  24 371,82 RO 2014RO06RDNP001 556 145 121,60  5 775 525,93 550 369 595,67 0,00 550 369 595,67 550 349 470,63 20 125,04 SE 2014SE06RDNP001 190 974 384,34 0,00 190 974 384,34 0,00 190 974 384,34 190 974 572,33  187,99 SI 2014SI06RDNP001 76 080 128,11 0,00 76 080 128,11 0,00 76 080 128,11 76 097 194,09  17 065,98 UK 2014UK06RDRP001 513 071 267,07 0,00 513 071 267,07 0,00 513 071 267,07 517 978 181,25  4 906 914,18 UK 2014UK06RDRP002 28 130 955,88 0,00 28 130 955,88 0,00 28 130 955,88 28 141 699,67  10 743,79 UK 2014UK06RDRP003 26 493 385,20  3 253,21 26 490 131,99 0,00 26 490 131,99 26 179 831,75 310 300,24 UK 2014UK06RDRP004 41 128 704,54 0,00 41 128 704,54 0,00 41 128 704,54 41 128 712,45  7,91 ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2016  EAFRD List of the Paying Agencies and programmes for which the accounts are disjoined and are subject of a later clearance decision Member State Paying Agency Programme Bulgaria State Fund Agriculture 2014BG06RDNP001 Denmark Danish AgriFish Agency 2014DK06RDNP001 France Office du DÃ ©veloppement Agricole et Rural de Corse 2014FR06RDRP094 Hungary Agriculture and Rural Development Agency 2014HU06RDNP001 Italy Agenzia per le Erogazioni in Agricoltura 2014IT06RDRP001 2014IT06RDRP004 2014IT06RDRP005 2014IT06RDRP006 2014IT06RDRP008 2014IT06RDRP012 2014IT06RDRP013 2014IT06RDRP015 2014IT06RDRP016 2014IT06RDRP017 2014IT06RDRP019 2014IT06RDRP020 2014IT06RDRP021 2014IT06RDRN001 2014IT06RDNP001 Agenzia della regione Calabria per le Erogazioni in Agricoltura 2014IT06RDRP018 Malta Agriculture and Rural Payments Agency 2014MT06RDNP001 Slovakia Agricultural Paying Agency 2014SK06RDNP001 ANNEX III CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS FINANCIAL YEAR 2016  EAFRD Corrections according to Article 54(2) of Regulation (EU) 1306/2013 (*1) Member State Currency In National currency in EUR AT EUR   BE EUR   BG BGN   CY EUR   CZ CZK   DE EUR   DK DKK   EE EUR   ES EUR   FI EUR   FR EUR   GB GBP   GR EUR   HR HRK   HU HUF   IE EUR   IT EUR   LT EUR   LU EUR   LV EUR   MT EUR   NL EUR   PL PLN   PT EUR   RO RON   SE SEK   SI EUR   SK EUR   (*1) Only the corrections related to the 2014-2020 programming period are communicated in this decision.